 In the Matter ofUNIONBUFFALO MILLS COMPANYandTEXTILE,WORKERS ORGANIZING COMMITTEEIn the Matter of UNIONBUFFALO MILLS COMPANYandTEXTILEWORKERS ORGANIZING COMMITTEECases Nos. R-562 and B-56.3.-Decided February 18, 1938Cotton Textile Industry-Investigation of Representatives:controversy con-cerning representation of employees:majoritystatus disputed by employer ;refusal by employer to recognize petitioning union as exclusive representative-Unit Appropriatefor Collective Bargaining:hourlyand piece-rate productionand maintenance employees in each plant;no controversy as-to-ElectionOrderedMr. Marion A. Prowell,.forrthe Board.Mr. William Elliott,of Columbia, S. C., for the Company.Mr. C. L. Gibson,of Spartanburg, S. C., for the Union.Miss Ann Land?f,ofcounselto the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEOn October 18, 1937, Textile Workers Organizing Committee, hereincalled the Union, filed with the Regional Director for the TenthRegion(Atlanta, Georgia) two petitions alleging that questions_affect-ing commerce had arisen concerning the representation of employeesof Union Buffalo Mills Company, herein called the Company, at itsBuffalo, South Carolina, mill and at its Fairmont, South Carolina,mill, respectively.Each petition requested an investigation and cer-tification of representatives pursuant to Section 9 (c) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.On Novem-ber 27, 1937,- the National Labor Relations Board, herein called theBoard, acting pursuant to Section 9 (c) of the Act and Article III,Section 3, of National Labor Relations Board Rules and Regulations-Series 1, as amended, ordered investigations and authorized the Re-gional Director to conduct them and to provide foran appropriatehearing upon due notice.On December 7, 1937, the Board acting pur-suant to Article III, Section 10 (c) (2), of Rules and Regulations,398 DECISIONS AND ORDERS.399ordered that the two cases be consolidated for the purpose of hearing.On December 22, 1937, the Regional Director .issued a notice ofhearing, copies of which were duly served upon the Company andupon the Union.Pursuant to the notice, a hearing was held onJanuary 13, 1938, at Spartanburg, South Carolina, before James M.Brown, the Trial Examiner duly designated by the Board.TheBoard and the Company were represented by counsel and the Unionby a representative, and all participated in the hearing.Full oppor-tunity to be heard, to examine and to cross-examine witnesses, and tointroduce evidence bearing on the issues was afforded all parties.Upon the entire record in the case, the Board makes the following :FINDINGS OF. FACTI.THE BUSINESS OF THE COMPANYThe Company is a New York corporation, having its principaloffice in Greenville, South Carolina. It owns and operates one textilemill in Fairmont, South Carolina, and one in Buffalo, South Carolina.On October 16, 1937, the Fairmont plant employed approximately 213employees and the Buffalo plant between 1,200 and 1,400 employees.The principal raw material used by the Company is cotton, approxi-mately 60 per cent of such material being obtained, in the case of eachmill, from points outside of the State of South Carolina.The Com-pany also uses at each plant coal, oil, starch and manufactured partsand a large per cent of these materials are also obtained outside ofSouth Carolina.The finished products of the Company are cottonsheeting and print cloth, and 85 per cent of such products manu-factured at each plant are shipped outside the State of South Carolina.II.THE ORGANIZATION INVOLVEDThe Textile Workers Organizing Committee is a labor organizationaffiliated with the Committee for Industrial Organization, admittingto its membership all hourly and piece-rate production and mainte-nance employees of the Company, excluding clerical and supervisoryemployees.III.THE QUESTIONS CONCERNING REPRESENTATIONThe Union claims as its members 60 per cent of the employees ofthe Buffalo plant and 75 per cent of the employees of the Fairmontplant.It has written to the Company at both plants asking for aconference to be arranged for the purpose of drawing up an agree-ment.The Company has refused the request, denying the Union'sclaim that the majority of the Company's employees at both plantsdesire to be represented by the Union. 400NATIONAL LABOR RELATIONS BOARDWe find that a question has arisen concerning representation ofemployees of the Company at its Buffalo mill and at its Fairmontmill, respectively.IV.THE EFFECT OF THE QUESTIONS CONCERNING REPRESENTATIONUPON COMMERCE,We find that the questions concerning representation which havearisen, occurring in connection 'with the operations of the Companydescribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNITThe Union claims that the hourly and piece-rate production andmaintenance employees of the Company exclusive of the,supervisoryand clerical forces, constitute in the case of each mill a unit appro-priate for the purpose of collective bargaining.The Company raisedno objection to the bargaining units which the Union claimed appro-priate and the testimony of its officials at the hearing showed that theproblems of rates of pay, hours and working conditions of the em-ployees in 'the' different departments are substantially the same.Although the evidence presented in the record does not militateagainst a single bargaining unit composed of employees of the Com-pany at the two mills, neither the Company nor the Union contendedfor a single unit.We find that the hourly and piece-rate production and mainte-nance employees of the Company, excluding clerical and supervisoryemployees, constitute, in the case of each mill, a unit appropriate forthe purposes of collective bargaining and that said units will insureto employees of the Company the full benefit of their right to self-organization and to collective bargaining and otherwise effectuatethe policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESAlthough the Union claimed to represent a-majority of employeesof the Company in the bargaining at each mill, it did not submitmembership cards or other evidence in support of such claim.Wefind, therefore, that the questions of representation which have arisencan only be resolved by means of an election by secret ballot. Itwas stipulated by the parties that if an election is ordered by theBoard, the pay-roll date October 14, 1937, shall be used to determineeligibility to vote. .DECISIONSAND ORDERS401Uponthe basis of the above findings of fact and upon the entirerecord in the case,the Board makes the following :CONCLUSIONS OF. ,LAW1.Questions affecting commerce have arisen concerning the repre-sentation of employees of Union Buffalo Mills Company, at its millsat Buffalo and Fairmont, South Carolina, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act.2.The hourly and piece-rate production and maintenance em-ployees of the Company, exclusive of clerical and supervisoryemployees, constitute in the case of each mill a unit appropriate forthe purposes of collective bargaining, within the meaning of Section9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONSBy virtue of and pursuant to the, power,vested in. the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 1,as amended, it isDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith the Union Buffalo Mills Company, elections by secret ballotshall be conducted within fifteen (15) days from the date of this Di-rection, under the direction and supervision of the Regional Directorfor the Tenth Region, acting in this matter as agent for the NationalLabor Relations Board, and subject to Article III, Section 9, of saidRules and Regulations, among the hourly and piece-rate productionand maintenance employees of the Company who were employed bythe Company at its Buffalo mill and at its Fairmont mill respectivelyduring the pay-roll period ending October 14, 1937, exclusive ofclerical and supervisory employees and those employees who havequit or been discharged for cause since October 14, 1937, to determinewhether or not they desire to be represented by the Textile WorkersOrganizing Committee for the purposes of collective bargaining.